                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                                Case No. 18-56801

BASRAH CUSTOM DESIGN, INC.,                                           Chapter 11

            Debtor.                                                   Judge Thomas J. Tucker
_____________________________/

         OPINION AND ORDER DENYING THE DEBTOR’S CONTEMPT MOTION,
               TERMINATING THIS COURT’S MAY 6, 2019 INJUNCTION,
                   AND CANCELLING THE MAY 29, 2019 HEARING

          This case is before the Court on the Debtor’s motion filed on May 3, 2019, entitled

“Debtor’s Motion To Enforce The Automatic Stay, To Hold MJCC 8 Mile, LLC And Its

Principal And Attorneys In Contempt Of Court For Violating The Automatic §362 Stay And For

Costs, Attorney Fees And Punitive Damages” (Docket # 104, the “Contempt Motion”). On May

6, 2019, the Court entered an order scheduling an expedited hearing, for May 29, 2019, on the

Debtor’s Contempt Motion. (Order Granting the Debtor’s Motion to Expedite Hearing, and

Ordering Certain Other Relief,” (Docket # 108, the “May 6 Order”)).

          The May 6 Order also contained an injunction, which stated:

                 Unless and until otherwise ordered by this Court in an order
                 entered in this case after today, and pending the hearing on the
                 Debtor’s Motion, MJCC is enjoined from proceeding in the State
                 Court Litigation described in the Motion (Wayne County Circuit
                 Court Case No. 17-001663-CB).

(May 6 Order at ¶ (d), the “May 6 Injunction”).

          Today the Court has filed a written Opinion (Docket # 113). For the reasons stated by the

Court in that written Opinion, the Court has found that in filing and prosecuting this bankruptcy

case, the Debtor has “unclean hands.” And for the reasons stated in the Court’s written Opinion,




   18-56801-tjt      Doc 114     Filed 05/21/19     Entered 05/21/19 16:52:37       Page 1 of 3
today the Court is entering an order dismissing this bankruptcy case.

       The Debtor’s Contempt Motion now must be denied, for the following reasons. First, the

Contempt Motion must be denied because it is filed by a bankruptcy debtor with unclean hands.

This Court is a court of equity, see, e.g., In re Rent-Rite Super Kegs West Ltd., 484 B.R. 799, 806

(Bankr. D. Colorado 2012) and cases cited therein. So this Court will not grant relief to such a

debtor with unclean hands.

       Second, to the extent the Contempt Motion seeks a continuation of the Court’s May 6

Injunction, or any other form of injunctive relief designed to prevent a future violation of the

automatic stay under 11 U.S.C. § 362(a), the Contempt Motion will become moot as soon as

today’s dismissal order is entered. That is so because the automatic stay will terminate upon the

dismissal of this case. See 11 U.S.C. §§ 362(c)(1) and 362(c)(2)(B).

       Third, to the extent the Contempt Motion seeks any form of monetary relief for an

alleged violation of the automatic stay, it is now clear that the Debtor is not entitled to any such

relief, not only because of the Debtor’s unclean hands, but also because the Contempt Motion

fails to allege any action or omission by the respondent, MJCC 8 Mile, LLC (“MJCC”) that

actually violated the automatic stay. Rather, the Contempt Motion alleges only actions by MJCC

seeking to enforce MJCC’s right, under the State Court Decision,1 to obtain ownership of the

Nocha Property. The Debtor does not own the Nocha Property in any part, and only has, at most,

a possessory interest in that property, as explained in the Court’s Opinion filed today (Docket

# 113, at 24-25). As the Court’s Opinion notes, the automatic stay normally might apply to an



       1
         Defined terms used in this Opinion and Order that are not defined herein have the same
meanings given to them in the Court’s Opinion filed today (Docket # 113).

                                                  2



  18-56801-tjt     Doc 114      Filed 05/21/19        Entered 05/21/19 16:52:37       Page 2 of 3
action taken against such a bankruptcy debtor’s possessory interest. But the Debtor’s Contempt

Motion does not allege any actions by MJCC that violated any such stay. MJCC has sought to

obtain ownership of the Nocha Property, but has not yet actually sought to obtain possession of

such property, either by state court order or by self-help. MJCC can only obtain possession after

it owns the property. So in fact, MJCC has not violated the automatic stay.2

        For these reasons, the Court now will deny the Debtor’s Contempt Motion, and terminate

the May 6 Injunction, as no longer necessary or appropriate. Accordingly,

        IT IS ORDERED that:

1. This Court’s May 6 Injunction is terminated, effective immediately.

2. The Debtor’s Contempt Motion (Docket # 104) is denied, in its entirety.

3. The hearing on the Contempt Motion, currently scheduled for May 29, 2019 at 11:00 a.m., is

cancelled, as no longer necessary.


Signed on May 21, 2019




        2
          This Court has not entered any order in this case that extended the protection of any of the
automatic stay provisions to any non-debtor party, such as Weaam Nocha. So actions taken by MJCC
against property of Weaam Nocha or any other non-debtor party, as such, do not violate the automatic
stay or any order of this Court in this case.

                                                    3



   18-56801-tjt     Doc 114      Filed 05/21/19         Entered 05/21/19 16:52:37       Page 3 of 3
